Case 21-70243-JAD         Doc 27    Filed 07/21/21 Entered 07/21/21 18:13:33             Desc Main
                                    Document     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
IN RE:

       William T. Reitz,            :     Case No. 21-70243-JAD
                                    :
                    Debtor          :     Chapter 13
******************************************************************************
      William T. Reitz,             :
                                    :     Document No. 27
                    Movant          :
                                    :     Hearing Date & Time:
             vs.                    :     August 18, 2021 at 10:00 AM
                                    :
                                    :
      Clearfield County Tax Claim   :
      Bureau,                       :
                    Respondent      :
                                    :
             And                    :
                                    :
      Ronda J. Winnecour, Esquire   :
      Chapter 13 Trustee,           :
                                    :
                    Respondent      :
******************************************************************************
                  MOTION TO SELL REAL PROPERTY FREE AND
                   CLEAR OF ALL LIENS AND ENCUMBRANCES

       AND NOW comes the Debtor, William T. Reitz, by and through his attorney, Paul W.

McElrath, Esquire, and the law firm of McElrath Legal Holdings, LLC, and present the

following:

       1. The Debtor, William T. Reitz, commenced the within case by filing a voluntary

             petition for relief pursuant to Chapter 13 of Title 11 of the U.S. Code, 11 U.S.C.

             Section 101, et. seq, with the United States Bankruptcy Court for the Western District

             of Pennsylvania on June 3, 2021.

       2. Jurisdiction of the Court is based on 28 U.S.C. Sections 1334 and 1322(b)(8).
Case 21-70243-JAD       Doc 27    Filed 07/21/21 Entered 07/21/21 18:13:33             Desc Main
                                  Document     Page 2 of 4



      3. This proceeding is a “core” proceeding over which this Court has jurisdiction

           pursuant to 28 U.S.C. §157(b)(2)(N).

      4. William T. Reitz is the Movant and is acting as the Debtor in the Chapter 13 case. He

      has the authority to sell assets as debtor-in-possession. The Debtor has this right,

      exclusive of the trustee pursuant to 11 U.S.C. §1303.

      5.   Among the Debtors’ assets is a piece of vacant land located at Hickory Lane Lanse,

           PA 16849, located in Clearfield County, and consisting of vacant land.

      6. Clearfield County Tax Claim Bureau has been named as a Respondent herein,

           because its lien is being divested and paid from the proceeds of the sale. The

           approximate balance of the taxes is $815.98 as of the filing of this case, as per claim

           number 1.

      7. The Debtor, William T. Reitz, (“Seller”) and Christopher & Lisa Howe

           (“Purchasers”) have entered into an Agreement of Sale, whereby the Seller has agreed

           to sell and the Purchaser has agreed to purchase the real property known as Hickory

           Lane Lanse, PA 16849.        The Purchasers will pay $10,000.00.        A copy of the

           Agreement of Sale between the parties is attached hereto and marked as Exhibit “A”.

      10. This sale is subject to the approval of the Bankruptcy Court.

      11. McElrath Legal Holdings, LLC will receive payment of $750.00 at the closing for

           legal fees associated with bringing the sale, and shall be reimbursed for all costs and

           expenses related to this Motion.

      12. The sale is in the Chapter 13 case. The sale is in the best interest of all parties since

           the asset being sold is no longer needed for an effective reorganization.

      13. At closing, the Seller will pay the following:
Case 21-70243-JAD        Doc 27      Filed 07/21/21 Entered 07/21/21 18:13:33          Desc Main
                                     Document     Page 3 of 4



             a. The outstanding Tax Lien balance to Clearfield County Tax Claim Bureau of

                 $815.98;

             b. $750.00 to McElrath Legal Holdings, LLC as attorney fees for bringing this

                 sale, and reimburse any costs associated with this sale;

      14. The sale of the parcel of vacant land is an “As-Is” sale.

      15. This sale must be a judicial sale, free and clear of all liens and encumbrances. In order

         to convey good title, it will be necessary that all these interests, claims and

         encumbrances be divested as liens against the real property and shifted to the funds to

         be realized from the sale.

      16. The Debtor reserves the right to challenge the validity of any lien or claim at the time

         of distribution.

      17. This sale is to a “bona fide” purchaser in accordance with the holding of In re: Abbots

         Dairies.

      18. The vacant land is situate next to the buyers property. There is no road or access point

         to the property except through the buyers property. The vacant land would be of no

         interest to any other party.

      WHEREFORE, the Movants respectfully request an Order of Court as follows:

             (A) That the Court authorize the sale of the parcel of vacant land, located at

                    Hickory Lane Lanse, PA 16849 to Christopher & Lisa Howe in the amount of

                    $10,000.00;

             (B) That the settlement officer be authorized to make the following

                    disbursements:
Case 21-70243-JAD       Doc 27   Filed 07/21/21 Entered 07/21/21 18:13:33             Desc Main
                                 Document     Page 4 of 4



                      a. The outstanding Tax Lien to Clearfield County Tax Claim Bureau of

                         $815.98;

                      b. $750.00 to McElrath Legal Holdings, LLC as attorney fees for

                         bringing this sale, and reimburse any costs associated with this sale;

                  (4) Any other closing items necessary to consummate this transaction.




                                                           Respectfully submitted,



Date: July 21, 2021                                        By: /s/ Paul W. McElrath
                                                           Paul W. McElrath, Esquire
                                                           PA I.D. # 86220
                                                           McElrath Legal Holdings, LLC
                                                           1641 Saw Mill Run Boulevard
                                                           Pittsburgh, PA 15210
                                                           Tel: 412.765.3606
                                                           Fax: 412.765.1917
                                                           paulm@mcelrathlaw.com
                                                           Attorney for Debtors
